GOLDTHWAITE, J.
There is no allegation of any equity in this bill which will authorise a Court to sustain it. There is no pretence that the judgment is unjust, or that a defence could have been made, or that one ever existed at law.
It is in effect, an attempt to question the correctness of the proceedings in the Court of law, for the reason, that the process in that Court was not served on the complainant. Now, we apprehend that all Courts are capable of protecting their own suitors against the consequences of irregularities committed either by their own officers or by the adverse party. And matters of this nature furnish no ground of equitable interposition, unless it can also be shown that the party has a just defence to the action, which he has been precluded from urging in the Court of law, in consequence of the supposed irregularity. [Bateman v. Willoe, 1 Sch. & L. 205.]
The decree must be reversed, and the bill dismissed.